Exhibit 10.07

EMPLOYMENT AGREEMENT

 

AGREEMENT made this 21st day of December, 2004, among KMG America Corporation, a
Virginia corporation (“Parent”), Kanawha Insurance Company, a South Carolina
corporation (the “Company”) and Robert E. Matthews (the “Executive”).

 

The Board of Directors of Parent (the “Parent Board”) and the Board of Directors
of the Company (the “Company Board” and, together with the Parent Board, the
“Boards”) recognize that the Executive will make a substantial contribution to
the growth and success of the Company.  The Boards desire to provide for the
employment of the Executive with the Company, and the Executive is willing to
commit himself to serve the Company, on the terms and conditions herein
provided.  The Executive’s employment with the Company is contingent on his
execution of this Employment Agreement.

 

In order to effect the foregoing, the Company and the Executive wish to enter
into an employment agreement on the terms and conditions set forth below. 
Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties herein contained, and intending to be legally bound
hereby, the parties hereto agree as follows:

 


1.                                       EMPLOYMENT.  THE COMPANY HEREBY AGREES
TO EMPLOY THE EXECUTIVE, AND THE EXECUTIVE HEREBY AGREES TO SERVE THE COMPANY,
ON THE TERMS AND CONDITIONS SET FORTH HEREIN.


 


2.                                       TERM.  THE EMPLOYMENT OF THE EXECUTIVE
BY THE COMPANY AS PROVIDED IN SECTION 1 WILL COMMENCE ON THE DATE HEREOF AND END
ON DECEMBER 31, 2007, UNLESS FURTHER EXTENDED OR SOONER TERMINATED AS
HEREINAFTER PROVIDED.  THE COMPANY SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION,
TO EXTEND OR RENEW THE TERM OF THIS AGREEMENT BY ONE YEAR BY PROVIDING THE
EXECUTIVE WITH WRITTEN NOTICE OF EXTENSION ON OR BEFORE OCTOBER 31, 2005.  FOR
PURPOSES OF THIS AGREEMENT, “TERM” SHALL MEAN THE ACTUAL DURATION OF EXECUTIVE’S
EMPLOYMENT HEREUNDER, TAKING INTO ACCOUNT ANY EXTENSION OF SUCH EMPLOYMENT OR
TERMINATION OF EMPLOYMENT PURSUANT TO SECTION 6.


 


3.                                       POSITION AND DUTIES.  THE EXECUTIVE
SHALL SERVE AS THE EXECUTIVE VICE PRESIDENT, CHIEF FINANCIAL OFFICER AND
TREASURER OF THE COMPANY AND SHALL HAVE SUCH RESPONSIBILITIES, DUTIES AND
AUTHORITY AS HE MAY HAVE AS OF THE DATE HEREOF AND AS MAY FROM TIME TO TIME BE
ASSIGNED TO THE EXECUTIVE BY THE CHIEF FINANCIAL OFFICER OF THE PARENT, THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY OR THE CHIEF EXECUTIVE OFFICER OF THE
PARENT (THE “PARENT CEO”) THAT ARE CONSISTENT WITH SUCH RESPONSIBILITIES, DUTIES
AND AUTHORITY.  THE EXECUTIVE SHALL DEVOTE SUBSTANTIALLY ALL OF HIS WORKING TIME
AND EFFORTS TO THE BUSINESS AND AFFAIRS OF THE COMPANY; PROVIDED, THAT NOTHING
IN THIS AGREEMENT SHALL PRECLUDE EXECUTIVE FROM SERVING AS A DIRECTOR OR TRUSTEE
IN ANY OTHER FIRM OR FROM PURSUING PERSONAL REAL ESTATE INVESTMENTS AND OTHER
PERSONAL INVESTMENTS, AS LONG AS SUCH ACTIVITIES DO NOT INTERFERE WITH
EXECUTIVE’S PERFORMANCE OF HIS DUTIES HEREUNDER OR VIOLATE SECTION 8 OR 9 OF
THIS AGREEMENT.


 


4.                                       PLACE OF PERFORMANCE.  IN CONNECTION
WITH THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY, THE EXECUTIVE SHALL BE BASED AT
THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY IN LANCASTER, SOUTH CAROLINA,
EXCEPT FOR REQUIRED TRAVEL ON THE COMPANY’S BUSINESS TO AN EXTENT SUBSTANTIALLY
CONSISTENT WITH PRESENT BUSINESS TRAVEL OBLIGATIONS.

 

--------------------------------------------------------------------------------


 


5.                                       COMPENSATION AND RELATED MATTERS.


 


(A)                                  BASE SALARY.  THE COMPANY SHALL PAY THE
EXECUTIVE A BASE SALARY ANNUALLY (THE “BASE SALARY”), WHICH SHALL BE PAYABLE IN
PERIODIC INSTALLMENTS ACCORDING TO THE COMPANY’S NORMAL PAYROLL PRACTICES.  THE
INITIAL BASE SALARY SHALL BE $187,500.  DURING THE TERM, THE PARENT BOARD OR THE
COMPENSATION COMMITTEE OF THE PARENT BOARD (THE “COMPENSATION COMMITTEE”) SHALL,
AFTER TAKING INTO ACCOUNT THE RECOMMENDATIONS OF THE CHIEF EXECUTIVE OFFICER OF
PARENT, REVIEW THE BASE SALARY AT LEAST ONCE A YEAR TO DETERMINE WHETHER THE
BASE SALARY SHOULD BE INCREASED EFFECTIVE THE FOLLOWING JANUARY 1.  THE AMOUNT
OF ANY INCREASE SHALL BE DETERMINED BEFORE MARCH 31 OF EACH YEAR AND SHALL BE
RETROACTIVE TO JANUARY 1.  THE BASE SALARY, INCLUDING ANY INCREASES, SHALL NOT
BE DECREASED DURING THE TERM.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “BASE
SALARY” SHALL MEAN THE AMOUNT ESTABLISHED AND ADJUSTED FROM TIME TO TIME
PURSUANT TO THIS SECTION 5(A).


 


(B)                                 ANNUAL CASH INCENTIVE AWARDS.  THE EXECUTIVE
SHALL BE ELIGIBLE TO PARTICIPATE IN THE ANNUAL CASH INCENTIVE BONUS PLAN ADOPTED
BY THE COMPENSATION COMMITTEE FOR THE COMPANY EACH FISCAL YEAR DURING THE TERM
OF THIS AGREEMENT (THE “BONUS PLAN”), SUBJECT TO THE TERMS AND CONDITIONS OF THE
BONUS PLAN.  IF THE EXECUTIVE OR THE COMPANY, AS THE CASE MAY BE, SATISFIES THE
PERFORMANCE CRITERIA CONTAINED IN SUCH BONUS PLAN FOR A FISCAL YEAR, HE SHALL
RECEIVE AN ANNUAL CASH INCENTIVE BONUS (THE “INCENTIVE BONUS”) IN AN AMOUNT
DETERMINED BY THE COMPENSATION COMMITTEE AND SUBJECT TO RATIFICATION BY THE
PARENT BOARD, IF REQUIRED, BUT NOT TO EXCEED 100% OF THE EXECUTIVE’S THEN
CURRENT BASE SALARY.  IF THE EXECUTIVE OR THE COMPANY, AS THE CASE MAY BE, FAILS
TO SATISFY THE PERFORMANCE CRITERIA CONTAINED IN SUCH BONUS PLAN FOR A FISCAL
YEAR, THE COMPENSATION COMMITTEE MAY DETERMINE WHETHER ANY INCENTIVE BONUS SHALL
BE PAYABLE TO EXECUTIVE FOR THAT YEAR, SUBJECT TO RATIFICATION BY THE PARENT
BOARD, IF REQUIRED.  BEGINNING JANUARY 1, 2005, THE BONUS PLAN SHALL CONTAIN
BOTH INDIVIDUAL AND GROUP GOALS ESTABLISHED BY THE COMPENSATION COMMITTEE.  THE
ANNUAL INCENTIVE BONUS SHALL BE PAID TO THE EXECUTIVE NO LATER THAN THIRTY (30)
DAYS AFTER THE DATE THE COMPENSATION COMMITTEE DETERMINES WHETHER THE CRITERIA
IN THE BONUS PLAN FOR SUCH FISCAL YEAR WERE SATISFIED.  FOR PURPOSES OF THIS
AGREEMENT, THE TERM “INCENTIVE BONUS” SHALL MEAN THE AMOUNT ESTABLISHED PURSUANT
TO THIS SECTION 5(B).


 


(C)                                  STOCK BASED AWARDS.  THE PARENT HAS
ESTABLISHED THE 2004 STOCK INCENTIVE PLAN (“STOCK INCENTIVE PLAN”) FOR THE
BENEFIT OF THE EMPLOYEES OF THE PARENT AND ITS SUBSIDIARIES.  SUBJECT TO THE
TERMS AND CONDITIONS OF THE STOCK INCENTIVE PLAN, THE EXECUTIVE SHALL BE
ELIGIBLE TO PARTICIPATE IN THE STOCK INCENTIVE PLAN, AND SHALL BE ELIGIBLE TO
RECEIVE ANNUAL STOCK OPTION AND/OR RESTRICTED STOCK AWARDS UNDER THE STOCK
INCENTIVE PLAN.  THE COMPENSATION COMMITTEE SHALL APPROVE ANY SUCH AWARDS MADE
TO THE EXECUTIVE PURSUANT TO THE STOCK INCENTIVE PLAN.


 


(I)                                     2004 STOCK INCENTIVE PLAN OPTION
GRANTS.  OPTION AWARDS UNDER THE STOCK INCENTIVE PLAN WILL HAVE AN EXERCISE
PRICE PER SHARE EQUAL TO THE CLOSING PRICE OF PARENT’S COMMON STOCK ON THE
TRADING DAY IMMEDIATELY PRECEDING THE DATE OF GRANT, WILL HAVE A TERM OF TEN
(10) YEARS AND WILL VEST AND BECOME EXERCISABLE WITH RESPECT TO 1/4 OF THE
UNDERLYING SHARES OF COMPANY COMMON STOCK ON THE FIRST, SECOND, THIRD AND FOURTH
ANNIVERSARIES, RESPECTIVELY, OF THE DATE OF GRANT; PROVIDED, HOWEVER, THAT THE
EXECUTIVE WILL BE 100% VESTED IN ALL OUTSTANDING OPTION AWARDS, INCLUDING THE
UNVESTED PORTION OF SUCH AWARDS, AND SHALL BE PERMITTED TO EXERCISE ALL VESTED
OPTION AWARDS ONLY DURING THE 90-DAY PERIOD FOLLOWING SUCH ACCELERATED VESTING
UPON (I) TERMINATION OF THE EXECUTIVE’S

 

2

--------------------------------------------------------------------------------


 


EMPLOYMENT BY THE COMPANY OR THE BOARD, OTHER THAN A TERMINATION FOR “CAUSE”
PURSUANT TO SECTION 6(C) OR ANY RESIGNATION BY THE EXECUTIVE WITHOUT “GOOD
REASON” (AS DEFINED HEREIN), FOLLOWING A CHANGE IN CONTROL (AS DEFINED IN THE
STOCK INCENTIVE PLAN), (II) A TERMINATION BY THE COMPANY WITHOUT CAUSE (AS
DEFINED HEREIN), (III) A TERMINATION BY THE EXECUTIVE FOR GOOD REASON (AS
DEFINED HEREIN), (IV) THE EXECUTIVE’S DEATH, OR (V) THE DISABILITY (AS DEFINED
BELOW) OF THE EXECUTIVE, AND THAT THE EXECUTIVE WILL FORFEIT ALL UNVESTED
OPTIONS IF HE IS TERMINATED FOR CAUSE OR HE TERMINATES HIS EMPLOYMENT HEREUNDER
FOR OTHER THAN GOOD REASON.


 


(II)                                  2004 STOCK INCENTIVE PLAN RESTRICTED STOCK
AWARDS.  THE STOCK INCENTIVE PLAN PROVIDES FOR THE ISSUANCE OF SHARES OF PARENT
COMMON STOCK AS RESTRICTED COMMON STOCK (“RESTRICTED STOCK GRANTS”) TO THE
EXTENT THAT SUCH SHARES OF COMMON STOCK ARE AVAILABLE THEREUNDER.  RESTRICTED
STOCK GRANTS AWARDED TO THE EXECUTIVE SHALL BE SUBJECT TO FORFEITURE
RESTRICTIONS THAT WILL TERMINATE WITH RESPECT TO 1/4 OF THE AWARDED SHARES ON
THE FIRST, SECOND, THIRD AND FOURTH ANNIVERSARIES OF THE DATE OF THE ISSUANCE;
PROVIDED, FURTHER, THAT THE EXECUTIVE WILL BE 100% VESTED AND ALL RESTRICTIONS
ON EACH OUTSTANDING RESTRICTED STOCK GRANT WILL LAPSE UPON (I) TERMINATION OF
THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR THE BOARD, OTHER THAN A TERMINATION
FOR “CAUSE” PURSUANT TO SECTION 6(C) OR ANY RESIGNATION BY THE EXECUTIVE WITHOUT
“GOOD REASON” (AS DEFINED HEREIN), FOLLOWING A CHANGE IN CONTROL (AS DEFINED IN
THE STOCK INCENTIVE PLAN), (II) A TERMINATION BY PARENT OR THE COMPANY WITHOUT
CAUSE (AS DEFINED HEREIN), (III) A TERMINATION BY THE EXECUTIVE FOR GOOD REASON
(AS DEFINED HEREIN), (IV) THE EXECUTIVE’S DEATH, OR (V) THE DISABILITY (AS
DEFINED BELOW) OF THE EXECUTIVE, AND THAT THE EXECUTIVE WILL FORFEIT ALL SHARES
WITH RESPECT TO WHICH THE FORFEITURE RESTRICTIONS HAVE NOT TERMINATED IF HE IS
TERMINATED FOR CAUSE OR HE RESIGNS FOR OTHER THAN GOOD REASON.  THE COMMON STOCK
ISSUED AS RESTRICTED STOCK GRANTS WILL HAVE VOTING AND DIVIDEND RIGHTS.


 


(D)                                 BENEFITS.


 


(I)                                     VACATION.  THE EXECUTIVE SHALL BE
ENTITLED TO FOUR (4) WEEKS OF PAID VACATION PER FULL CALENDAR YEAR. THE
EXECUTIVE SHALL BE ENTITLED TO CASH IN LIEU OF ANY UNUSED VACATION TIME.  THE
EXECUTIVE SHALL NOT BE ENTITLED TO CARRY OVER ANY UNUSED VACATION TIME FROM YEAR
TO YEAR.


 


(II)                                  SICK AND PERSONAL DAYS.  THE EXECUTIVE
SHALL BE ENTITLED TO SICK AND PERSONAL DAYS IN ACCORDANCE WITH THE POLICIES OF
THE COMPANY.


 


(III)                               EMPLOYEE BENEFITS.


 

(A)                              Participation in Employee Benefit Plans. 
Subject to the terms of any applicable plans, policies or programs, the
Executive and his spouse and eligible dependents, if any, and their respective
designated beneficiaries where applicable, will be eligible for and entitled to
participate in any Company sponsored employee benefit plans or Parent sponsored
employee benefit plans applicable to employees of the Company, including but not
limited to benefits such as group health, dental, accident, disability
insurance, group life insurance, and a 401(k) plan, as such benefits may be
offered from time to time, on a basis no less favorable than that applicable to
other executives of the Company.

 

3

--------------------------------------------------------------------------------


 

(B)                                Disability Insurance.  The Company will,
during the Term, maintain a renewable long-term Disability plan that, subject to
the terms of such plan and any applicable plans, policies or programs, provides
for payment of not less than 60% of the Executive’s Base Salary.

 


(IV)                              DIRECTORS AND OFFICERS INSURANCE.  DURING THE
TERM AND FOR A PERIOD OF 24 MONTHS THEREAFTER, THE EXECUTIVE SHALL BE ENTITLED
TO DIRECTOR AND OFFICER INSURANCE COVERAGE FOR HIS ACTS AND OMISSIONS WHILE AN
OFFICER AND DIRECTOR OF THE COMPANY ON A BASIS NO LESS FAVORABLE TO HIM THAN THE
COVERAGE PROVIDED TO CURRENT OFFICERS AND DIRECTORS.


 


(V)                                 KEY MAN LIFE INSURANCE.  THE COMPANY MAY
PURCHASE ON THE LIFE OF THE EXECUTIVE UP TO $3.0 MILLION OF KEY MAN LIFE
INSURANCE WITH THE COMPANY AS THE BENEFICIARY OF THE DEATH BENEFIT.


 


(VI)                              EXPENSES, OFFICE AND SECRETARIAL SUPPORT.  THE
EXECUTIVE SHALL BE ENTITLED TO REIMBURSEMENT OF ALL REASONABLE EXPENSES, IN
ACCORDANCE WITH THE COMPANY’S POLICY AS IN EFFECT FROM TIME TO TIME AND ON A
BASIS NO LESS FAVORABLE THAN THAT APPLICABLE TO OTHER EXECUTIVES OF THE COMPANY,
INCLUDING, WITHOUT LIMITATION, TELEPHONE, REASONABLE TRAVEL AND REASONABLE
ENTERTAINMENT EXPENSES INCURRED BY THE EXECUTIVE IN CONNECTION WITH THE BUSINESS
OF THE COMPANY, PROMPTLY UPON THE PRESENTATION BY THE EXECUTIVE OF APPROPRIATE
DOCUMENTATION.  THE EXECUTIVE SHALL ALSO BE ENTITLED TO APPROPRIATE OFFICE
SPACE, ADMINISTRATIVE SUPPORT, AND SUCH OTHER FACILITIES AND SERVICES AS ARE
SUITABLE TO THE EXECUTIVE’S POSITIONS AND ADEQUATE FOR THE PERFORMANCE OF THE
EXECUTIVE’S DUTIES.


 


(VII)                           REIMBURSEMENT OF CERTAIN PROFESSIONAL FEES.  THE
COMPANY SHALL REIMBURSE, AT THE REQUEST OF THE EXECUTIVE, REASONABLE FEES FOR
PROFESSIONAL ORGANIZATIONS REASONABLY RELATED TO THE LIFE AND HEALTH INSURANCE
BUSINESSES.


 


6.                                       TERMINATION.  THE EXECUTIVE’S
EMPLOYMENT HEREUNDER MAY BE TERMINATED WITHOUT ANY BREACH OF THIS AGREEMENT ONLY
UNDER THE FOLLOWING CIRCUMSTANCES:


 


(A)                                  DEATH.  THE EXECUTIVE’S EMPLOYMENT
HEREUNDER SHALL TERMINATE UPON HIS DEATH.


 


(B)                                 DISABILITY.  IF, IN THE WRITTEN OPINION OF A
QUALIFIED PHYSICIAN REASONABLY AGREED TO BY THE COMPANY AND THE EXECUTIVE, THE
EXECUTIVE SHALL BECOME UNABLE TO PERFORM HIS DUTIES HEREUNDER DUE TO DISABILITY,
THE PARENT OR THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER. 
AS USED IN THIS AGREEMENT, THE TERM “DISABILITY” SHALL MEAN INABILITY OF THE
EXECUTIVE, DUE TO PHYSICAL OR MENTAL CONDITION, TO PERFORM THE ESSENTIAL
FUNCTIONS OF THE EXECUTIVE’S JOB, AFTER CONSIDERATION OF THE AVAILABILITY OF
REASONABLE ACCOMMODATIONS, FOR MORE THAN 180 TOTAL CALENDAR DAYS DURING ANY
PERIOD OF 12 CONSECUTIVE MONTHS.


 


(C)                                  FOR CAUSE.  PARENT OR THE COMPANY MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER FOR CAUSE.  FOR PURPOSES OF THIS
AGREEMENT, PARENT OR THE COMPANY SHALL HAVE “CAUSE” TO TERMINATE THE EXECUTIVE’S
EMPLOYMENT HEREUNDER UPON A DETERMINATION BY PARENT OR THE COMPANY THAT THE
EXECUTIVE (I) HAS COMMITTED FRAUD OR MISAPPROPRIATED, STOLEN OR EMBEZZLED FUNDS
OR PROPERTY FROM THE COMPANY OR AN AFFILIATE OF THE COMPANY OR SECURED OR
ATTEMPTED TO SECURE PERSONALLY ANY PROFIT IN CONNECTION WITH ANY TRANSACTION
ENTERED INTO ON BEHALF OF THE

 

4

--------------------------------------------------------------------------------


 


COMPANY OR ANY AFFILIATE OF THE COMPANY, (II) HAS BEEN CONVICTED OF A FELONY IN
A FINAL JUDGMENT NOT SUBJECT TO APPEAL, OR ENTERED A PLEA OF GUILTY OR “NOLO
CONTENDRE” TO, A FELONY WHICH IS LIKELY TO CAUSE MATERIAL HARM TO THE COMPANY’S
(OR ANY AFFILIATE OF THE COMPANY) BUSINESS, CUSTOMER OR SUPPLIER RELATIONS,
FINANCIAL CONDITION OR PROSPECTS, (III) HAS, NOTWITHSTANDING NOT LESS THAN 30
DAYS’ PRIOR WRITTEN NOTICE FROM PARENT OR THE COMPANY, WILLFULLY FAILED TO
PERFORM (OTHER THAN BY REASON OF ILLNESS OR TEMPORARY DISABILITY ) HIS MATERIAL
DUTIES HEREUNDER, (IV) HAS KNOWINGLY VIOLATED OR BREACHED ANY MATERIAL LAW OR
REGULATION TO THE MATERIAL DETRIMENT OF THE COMPANY OR ANY AFFILIATES OF THE
COMPANY OR ITS BUSINESS, OR (V) HAS BREACHED ANY NON-COMPETITION, NON-DISCLOSURE
OR NON-SOLICITATION AGREEMENT BETWEEN EXECUTIVE, PARENT AND/OR THE COMPANY WHICH
CAUSES OR IS REASONABLY LIKELY TO CAUSE MATERIAL HARM TO THE COMPANY OR ANY OF
ITS AFFILIATES.  FOR PURPOSES OF THIS PROVISION, NO ACT OR FAILURE TO ACT, ON
THE PART OF THE EXECUTIVE, SHALL BE CONSIDERED “WILLFUL” UNLESS IT IS DONE, OR
OMITTED TO BE DONE, BY THE EXECUTIVE IN BAD FAITH OR WITHOUT REASONABLE BELIEF
THAT HIS ACTION OR OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY AND ITS
AFFILIATES.


 


(D)                                 WITHOUT CAUSE.  PARENT OR THE COMPANY MAY AT
ANY TIME TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER WITHOUT CAUSE.


 


(E)                                  TERMINATION BY THE EXECUTIVE.


 


(I)                                     THE EXECUTIVE MAY TERMINATE HIS
EMPLOYMENT HEREUNDER (A) FOR GOOD REASON OR (B) AT ANY TIME AFTER THE DATE
HEREOF BY GIVING SIXTY (60) DAYS PRIOR NOTICE OF HIS INTENTION TO TERMINATE.


 


(II)                                  FOR PURPOSES OF THIS AGREEMENT, “GOOD
REASON” SHALL MEAN (A) A FAILURE BY THE COMPANY TO COMPLY WITH ANY MATERIAL
PROVISION OF THIS AGREEMENT (OTHER THAN THE COMPANY’S PAYMENT OBLIGATIONS
REFERRED TO IN CLAUSE (E) BELOW) WHICH HAS NOT BEEN CURED WITHIN THIRTY (30)
DAYS AFTER NOTICE OF SUCH NONCOMPLIANCE HAS BEEN GIVEN BY THE EXECUTIVE TO THE
COMPANY, (B) THE ASSIGNMENT TO THE EXECUTIVE OF ANY MATERIAL DUTIES INCONSISTENT
WITH THE EXECUTIVE’S POSITION WITH THE COMPANY OR A SUBSTANTIAL ADVERSE
ALTERATION IN THE NATURE OR STATUS OF THE EXECUTIVE’S RESPONSIBILITIES WITHOUT
THE CONSENT OF THE EXECUTIVE, (C) WITHOUT THE CONSENT OF THE EXECUTIVE, A
MATERIAL REDUCTION IN EMPLOYEE BENEFITS OTHER THAN A REDUCTION GENERALLY
APPLICABLE TO SIMILARLY SITUATED EXECUTIVES OF THE COMPANY, (D) WITHOUT THE
CONSENT OF THE EXECUTIVE, RELOCATION OF THE COMPANY’S PRINCIPAL PLACE OF
BUSINESS OUTSIDE A FIFTY (50) MILE RADIUS OF LANCASTER, SOUTH CAROLINA, OR (E)
ANY FAILURE BY THE COMPANY TO PAY THE EXECUTIVE BASE SALARY OR ANY INCENTIVE
BONUS TO WHICH HE IS ENTITLED UNDER THE BONUS PLAN OR HEREUNDER WHICH FAILURE
HAS NOT BEEN CURED WITHIN TEN (10) DAYS AFTER NOTICE OF SUCH NONCOMPLIANCE HAS
BEEN GIVEN BY THE EXECUTIVE TO PARENT OR THE COMPANY OR ANY FAILURE OF THE
COMPENSATION COMMITTEE TO APPROVE A BONUS PLAN FOR ANY FISCAL YEAR.


 


(F)                                    ANY TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT BY PARENT OR THE COMPANY OR BY THE EXECUTIVE (OTHER THAN TERMINATION
PURSUANT TO SUBSECTION (A) OR (B) OF THIS SECTION 6) SHALL BE COMMUNICATED BY
WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY HERETO IN ACCORDANCE WITH
SECTION 13.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF TERMINATION” SHALL
MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS
AGREEMENT RELIED UPON AND SHALL

 

5

--------------------------------------------------------------------------------


 


SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A
BASIS FOR TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO
INDICATED.


 


(G)                                 “DATE OF TERMINATION” SHALL MEAN (I) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY HIS DEATH, THE DATE OF HIS DEATH, (II)
IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO SUBSECTION (B) ABOVE,
THE DATE AS OF WHICH THE PHYSICIAN’S WRITTEN OPINION IS RECEIVED BY PARENT OR
THE COMPANY, (III) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO
SUBSECTION (C) ABOVE, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION, AND (IV)
IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR ANY OTHER REASON, THE DATE SIXTY
(60) DAYS FOLLOWING THE DATE ON WHICH A NOTICE OF TERMINATION IS GIVEN.


 


7.                                       COMPENSATION UPON TERMINATION, DEATH OR
DURING DISABILITY.


 


(A)                                  DISABILITY.  DURING ANY PERIOD THAT THE
EXECUTIVE FAILS TO PERFORM HIS DUTIES HEREUNDER AS A RESULT OF HIS INCAPACITY
DUE TO A PHYSICAL OR MENTAL CONDITION (“DISABILITY PERIOD”), THE EXECUTIVE SHALL
CONTINUE TO RECEIVE HIS FULL BASE SALARY AT THE RATE THEN IN EFFECT FOR SUCH
DISABILITY PERIOD (AND SHALL NOT BE ELIGIBLE FOR PAYMENTS UNDER THE DISABILITY
PLANS, PROGRAMS AND POLICIES MAINTAINED BY PARENT OR THE COMPANY OR IN
CONNECTION WITH EMPLOYMENT BY THE COMPANY (“DISABILITY PLANS”)) UNTIL HIS
EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 6(B) HEREOF, AND UPON SUCH
TERMINATION, THE EXECUTIVE SHALL, WITHIN TEN (10) DAYS OF SUCH TERMINATION, BE
ENTITLED TO ALL AMOUNTS TO WHICH THE EXECUTIVE IS ENTITLED PURSUANT TO THE
DISABILITY PLANS.  THE EXECUTIVE’S RIGHTS UNDER ANY LONG-TERM DISABILITY PLAN
SHALL BE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SUCH PLAN, BUT IN NO
EVENT WILL PARENT OR THE COMPANY MAINTAIN A LONG-TERM DISABILITY PLAN THAT
PROVIDES FOR PAYMENT OF LESS THAN 60% OF THE EXECUTIVE’S BASE SALARY.  IN
ADDITION, UPON THE EXECUTIVE’S TERMINATION IN ACCORDANCE WITH SECTION 6(B)
HEREOF, ALL STOCK OPTIONS, RESTRICTED STOCK GRANTS AWARDS AND ANY OTHER EQUITY
AWARDS GRANTED BY PARENT TO THE EXECUTIVE SHALL BECOME FULLY VESTED,
UNRESTRICTED AND EXERCISABLE AS OF THE DATE OF TERMINATION. ALL VESTED OPTIONS
SHALL REMAIN EXERCISABLE BY THE EXECUTIVE OR HIS AGENT UNTIL 90 DAYS AFTER THE
DATE OF TERMINATION AND SHALL THEN EXPIRE AND NO LONGER BE EXERCISABLE.


 


(B)                                 DEATH.  IF THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY HIS DEATH PURSUANT TO SECTION 6(A) HEREOF, PARENT OR THE COMPANY
SHALL WITHIN TEN (10) DAYS FOLLOWING THE DATE OF THE EXECUTIVE’S DEATH, PAY TO
THE EXECUTIVE’S DESIGNATED BENEFICIARY(IES) ANY EARNED AND ACCRUED BUT UNPAID
INSTALLMENT OF BASE SALARY THROUGH THE DATE OF DEATH, AN AMOUNT EQUAL TO THE
EXECUTIVE’S ANNUAL BASE SALARY FOR THE YEAR IN WHICH THE TERMINATION TOOK PLACE,
AND AN AMOUNT EQUAL TO THE EXECUTIVE’S TARGET BONUS FOR THE YEAR IN WHICH THE
TERMINATION TOOK PLACE, TOGETHER WITH ANY OTHER AMOUNTS TO WHICH THE EXECUTIVE
IS ENTITLED PURSUANT TO DEATH BENEFIT PLANS, PROGRAMS AND POLICIES.  IN
ADDITION, ALL STOCK OPTIONS, RESTRICTED STOCK AWARDS AND ANY OTHER EQUITY AWARDS
GRANTED BY PARENT TO THE EXECUTIVE SHALL BECOME FULLY VESTED, UNRESTRICTED AND
EXERCISABLE AS OF THE DATE OF TERMINATION. ALL VESTED OPTIONS SHALL REMAIN
EXERCISABLE BY THE EXECUTIVE’S ESTATE OR DESIGNATED BENEFICIARY(IES) UNTIL 90
DAYS AFTER THE DATE OF TERMINATION AND SHALL THEN EXPIRE AND NO LONGER BE
EXERCISABLE.


 


(C)                                  CAUSE OR OTHER THAN GOOD REASON.  IF THE
EXECUTIVE’S EMPLOYMENT SHALL BE TERMINATED BY PARENT OR THE COMPANY FOR CAUSE OR
BY THE EXECUTIVE FOR OTHER THAN GOOD REASON, THE COMPANY SHALL PAY THE EXECUTIVE
HIS FULL BASE SALARY THROUGH THE DATE OF TERMINATION AT THE RATE IN EFFECT AT
THE TIME NOTICE OF TERMINATION IS GIVEN AND REIMBURSE THE EXECUTIVE FOR ALL

 

6

--------------------------------------------------------------------------------


 


REASONABLE AND CUSTOMARY EXPENSES INCURRED BY THE EXECUTIVE IN PERFORMING
SERVICES HEREUNDER PRIOR TO THE DATE OF TERMINATION IN ACCORDANCE WITH
SECTION 6(D), AND THE COMPANY SHALL HAVE NO FURTHER OBLIGATIONS TO THE EXECUTIVE
UNDER THIS AGREEMENT.


 


(D)                                 TERMINATION BY THE COMPANY WITHOUT CAUSE
(OTHER THAN FOR DEATH OR DISABILITY) OR TERMINATION BY THE EXECUTIVE FOR GOOD
REASON.  IF PARENT OR THE COMPANY SHALL TERMINATE THE EXECUTIVE’S EMPLOYMENT
OTHER THAN FOR DEATH, DISABILITY PURSUANT TO SECTION 6(B) OR CAUSE, OR THE
EXECUTIVE SHALL TERMINATE HIS EMPLOYMENT FOR GOOD REASON, THEN:


 


(I)                                     THE COMPANY SHALL PAY THE EXECUTIVE ANY
EARNED AND ACCRUED BUT UNPAID INSTALLMENT OF BASE SALARY THROUGH THE DATE OF
TERMINATION AT THE RATE IN EFFECT AT THE TIME NOTICE OF TERMINATION IS GIVEN AND
ALL OTHER UNPAID AND PRO RATA AMOUNTS TO WHICH THE EXECUTIVE IS ENTITLED AS OF
THE DATE OF TERMINATION UNDER ANY COMPENSATION OR BONUS PLAN OR PROGRAM OF
PARENT OR THE COMPANY APPLICABLE TO THE EXECUTIVE, INCLUDING WITHOUT LIMITATION,
THE APPROVED ANNUAL BONUS PLAN FOR THE YEAR IN WHICH THE DATE OF TERMINATION
OCCURS AND ALL ACCRUED BUT UNUSED VACATION TIME, SUCH PAYMENTS TO BE MADE IN A
LUMP SUM ON OR BEFORE THE TENTH DAY FOLLOWING THE DATE OF TERMINATION;


 


(II)                                  IN LIEU OF ANY FURTHER SALARY PAYMENTS TO
THE EXECUTIVE FOR PERIODS SUBSEQUENT TO THE DATE OF TERMINATION, THE COMPANY
SHALL PAY AS LIQUIDATED DAMAGES TO THE EXECUTIVE AN AMOUNT EQUAL TO THE PRODUCT
OF (A) THE SUM OF (1) THE EXECUTIVE’S BASE SALARY IN EFFECT AS OF THE DATE OF
TERMINATION AND (2) THE AVERAGE ANNUAL BONUS THAT THE EXECUTIVE EARNED IN THE
MOST RECENT TWO FISCAL YEARS, AND (B) THE QUOTIENT OF THE NUMBER OF WHOLE MONTHS
REMAINING IN THE TERM OF THIS AGREEMENT AS OF THE DATE OF TERMINATION (SUCH
PERIOD IS SOMETIMES REFERRED TO HEREIN AS THE “SEVERANCE PERIOD”) DIVIDED BY
TWELVE (12); SUCH PAYMENT TO BE MADE IN A LUMP SUM ON OR BEFORE THE TENTH DAY
FOLLOWING THE DATE OF TERMINATION.  IN ADDITION, ALL STOCK OPTIONS, RESTRICTED
STOCK AWARDS AND ANY OTHER EQUITY AWARDS GRANTED BY PARENT OR THE COMPANY TO THE
EXECUTIVE SHALL BECOME FULLY VESTED, UNRESTRICTED AND EXERCISABLE AS OF THE DATE
OF TERMINATION;


 


(III)                               IN THE CASE OF A TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT BY PARENT OR THE COMPANY WITHOUT CAUSE OR FOR DISABILITY,
OR BY THE EXECUTIVE FOR GOOD REASON, THE COMPANY SHALL PAY THE FULL COST FOR THE
EXECUTIVE TO PARTICIPATE IN THE HEALTH INSURANCE PLAN IN WHICH THE EXECUTIVE WAS
ENROLLED IMMEDIATELY PRIOR TO THE DATE OF TERMINATION FOR A PERIOD OF EIGHTEEN
(18) MONTHS, PROVIDED THAT THE EXECUTIVE’S CONTINUED PARTICIPATION IS POSSIBLE
UNDER THE GENERAL TERMS AND PROVISIONS OF SUCH PLANS AND PROGRAMS.  IN THE EVENT
THAT THE EXECUTIVE’S PARTICIPATION IN ANY SUCH PLAN OR PROGRAM IS BARRED, THE
COMPANY SHALL ARRANGE TO PROVIDE THE EXECUTIVE WITH BENEFITS SUBSTANTIALLY
SIMILAR TO THOSE WHICH THE EXECUTIVE WOULD OTHERWISE HAVE BEEN ENTITLED TO
RECEIVE UNDER SUCH PLAN FROM WHICH HIS CONTINUED PARTICIPATION IS BARRED; AND


 


(IV)                              THE OBLIGATIONS OF PARENT AND THE COMPANY TO
MAKE ANY PAYMENTS TO EXECUTIVE REQUIRED UNDER SECTION 7(D)(II) HEREOF SHALL BE
CONDITIONED ON THE EXECUTION AND DELIVERY BY THE EXECUTIVE OF A GENERAL RELEASE
OF CLAIMS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO PARENT.

 

7

--------------------------------------------------------------------------------


 


8.                                       NONDISCLOSURE.  DURING THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD OF TWENTY-FOUR (24) MONTHS
FOLLOWING THE EXECUTIVE’S DATE OF TERMINATION, THE EXECUTIVE SHALL HOLD IN A
FIDUCIARY CAPACITY FOR THE BENEFIT OF PARENT AND THE COMPANY ALL SECRET OR
CONFIDENTIAL INFORMATION, KNOWLEDGE OR DATA RELATING TO THE COMPANY OR ANY OF
ITS AFFILIATED COMPANIES, AND THEIR RESPECTIVE BUSINESSES, WHICH SHALL HAVE BEEN
OBTAINED BY THE EXECUTIVE DURING THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR
ANY OF ITS AFFILIATED COMPANIES AND WHICH SHALL NOT BE OR BECOME PUBLIC
KNOWLEDGE (OTHER THAN BY ACTS BY THE EXECUTIVE OR REPRESENTATIVES OF THE
EXECUTIVE IN VIOLATION OF THIS AGREEMENT).  AFTER TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE SHALL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF PARENT OR THE COMPANY OR AS MAY OTHERWISE BE REQUIRED BY LAW OR LEGAL
PROCESS, COMMUNICATE OR DIVULGE ANY SUCH INFORMATION, KNOWLEDGE OR DATA TO
ANYONE OTHER THAN PARENT AND THE COMPANY AND THOSE DESIGNATED BY THEM.  THE
AGREEMENT MADE IN THIS SECTION 8 SHALL BE IN ADDITION TO, AND NOT IN LIMITATION
OR DEROGATION OF, ANY OBLIGATIONS OTHERWISE IMPOSED BY LAW OR BY SEPARATE
AGREEMENT UPON THE EXECUTIVE IN RESPECT OF CONFIDENTIAL INFORMATION OF THE
COMPANY AND ITS AFFILIATES.


 


9.                                       NON-COMPETITION AND NON-SOLICITATION. 
DURING THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD THEREAFTER
EQUAL TO THE SEVERANCE PERIOD, THE EXECUTIVE SHALL NOT, FOR HIMSELF OR HERSELF
OR ON BEHALF OF OR IN CONJUNCTION WITH ANY OTHER PERSON, PERSONS, COMPANY, FIRM,
PARTNERSHIP, CORPORATION, BUSINESS, GROUP OR OTHER ENTITY (EACH, A “PERSON”),
WORK IN THE PRINCIPAL LINE OF BUSINESS ENGAGED IN, OR PLANNED TO BE ENGAGED IN,
BY THE COMPANY AND ITS AFFILIATES AT THE DATE OF TERMINATION WITHIN ANY STATE
WHERE THE COMPANY OR ITS AFFILIATES ARE DOING BUSINESS OR HAVE PLANS FOR
COMMENCING BUSINESS AS OF THE DATE OF TERMINATION.  THE EXECUTIVE’S PASSIVE
OWNERSHIP OF LESS THAN FIVE PERCENT (5%) OF THE SECURITIES OF A PUBLIC COMPANY
SHALL NOT BE TREATED AS AN ACTION IN COMPETITION WITH THE COMPANY AND ITS
AFFILIATES.


 


(A)                                  EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES
THAT HIS EMPLOYMENT WITH THE COMPANY PLACES HIM IN A POSITION OF TRUST AND
CONFIDENCE WITH RESPECT TO THE BUSINESS OPERATIONS, CUSTOMERS, PROSPECTS AND
PERSONNEL OF THE COMPANY AND ITS AFFILIATES.  HE AGREES THAT, DUE TO HIS
POSITION AND KNOWLEDGE, HIS ENGAGING IN ANY BUSINESS THAT COMPETES IN THE
PRINCIPAL LINE OF BUSINESS AS THE COMPANY WILL CAUSE THE COMPANY AND ITS
AFFILIATES SIGNIFICANT AND IRREPARABLE HARM.


 


(B)                                 IN CONSIDERATION OF THE COMPENSATION AND
BENEFITS EXTENDED TO HIM UNDER THIS AGREEMENT, EXECUTIVE AGREES THAT, DURING THE
TERM OF EXECUTIVE’S EMPLOYMENT BY THE COMPANY AND FOR A PERIOD THEREAFTER EQUAL
TO THE SEVERANCE PERIOD, THE EXECUTIVE SHALL NOT, FOR ANY REASON WHATSOEVER,
DIRECTLY OR INDIRECTLY, FOR HIMSELF OR HERSELF OR ON BEHALF OF OR IN CONJUNCTION
WITH ANY OTHER PERSON WITH WHOM THE EXECUTIVE WORKS OR IS AFFILIATED:


 


(I)                                     SOLICIT AND/OR HIRE ANY PERSON WHO IS ON
THE DATE OF TERMINATION, OR HAS BEEN WITHIN SIX (6) MONTHS PRIOR TO THE DATE OF
TERMINATION, AN EMPLOYEE OF THE COMPANY OR ITS AFFILIATES;


 


(II)                                  SOLICIT, INDUCE OR ATTEMPT TO INDUCE OR
HIRE ANY PERSON WHO IS, AT THE DATE OF TERMINATION, OR HAS BEEN WITHIN SIX (6)
MONTHS PRIOR TO THE DATE OF TERMINATION, AN ACTUAL CUSTOMER, CLIENT, BUSINESS
PARTNER, OR A PROSPECTIVE CUSTOMER, CLIENT, BUSINESS PARTNER OF THE COMPANY OR
ITS AFFILIATES, FOR THE PURPOSE OR WITH THE INTENT OF (A) INDUCING

 

8

--------------------------------------------------------------------------------


 


OR ATTEMPTING TO INDUCE SUCH PERSON TO CEASE DOING BUSINESS WITH THE COMPANY OR
ITS AFFILIATES, (B) ENTICING OR ATTEMPTING TO ENTICE SUCH PERSON TO DO BUSINESS
WITH EXECUTIVE OR ANY AFFILIATE OF EXECUTIVE, OR (C) IN ANY WAY INTERFERING WITH
THE RELATIONSHIP BETWEEN SUCH PERSON AND THE COMPANY OR ITS AFFILIATES; OR


 


(III)                               SOLICIT, INDUCE OR ATTEMPT TO INDUCE ANY
PERSON WHO IS OR THAT IS, AT THE TIME OF THE DATE OF TERMINATION, OR HAS BEEN
WITHIN SIX (6) MONTHS PRIOR TO THE DATE OF TERMINATION, A SUPPLIER, LICENSEE OR
CONSULTANT OF, OR PROVIDER OF GOODS OR SERVICES TO THE COMPANY OR ITS
AFFILIATES, FOR THE PURPOSE OR WITH THE INTENT OF (A) INDUCING OR ATTEMPTING TO
INDUCE SUCH PERSON TO CEASE DOING BUSINESS WITH THE COMPANY OR ITS AFFILIATES OR
(B) IN ANY WAY INTERFERING WITH THE RELATIONSHIP BETWEEN SUCH PERSON AND THE
COMPANY OR ITS AFFILIATES.


 


(C)                                  IN THE EVENT THE SEVERANCE PERIOD IS LESS
THAN 12 MONTHS, OR IN THE EVENT THERE IS NO SEVERANCE PERIOD, THE COMPANY SHALL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO EXTEND THE PERIOD OF TIME DURING
WHICH THE RESTRICTIVE COVENANTS SET FORTH IN CLAUSES (A) AND (B) ABOVE SHALL
REMAIN IN EFFECT FOR UP TO 24 ADDITIONAL MONTHS FOLLOWING THE SEVERANCE PERIOD
OR THE DATE OF TERMINATION, AS THE CASE MAY BE, SUBJECT TO PAYING CONSIDERATION
TO THE EXECUTIVE FOR SUCH EXTENDED PERIOD IN CASH IN AN AMOUNT EQUAL TO THE
EXECUTIVE’S BASE SALARY IN EFFECT ON THE DATE OF TERMINATION, PAYABLE MONTHLY IN
ARREARS.  THE COMPANY SHALL PROVIDE WRITTEN NOTICE TO THE EXECUTIVE AT LEAST 60
DAYS PRIOR TO THE SECOND ANNIVERSARY OF THE DATE OF TERMINATION OF THE COMPANY’S
ELECTION TO EXTEND THE RESTRICTIVE COVENANTS AS PROVIDED HEREIN.


 


(D)                                 BECAUSE OF THE DIFFICULTY OF MEASURING
ECONOMIC LOSSES TO THE COMPANY AS A RESULT OF A BREACH OF THE FOREGOING
COVENANTS, AND BECAUSE OF THE IMMEDIATE AND IRREPARABLE DAMAGE THAT COULD BE
CAUSED TO THE COMPANY AND ITS AFFILIATES FOR WHICH IT WOULD HAVE NO OTHER
ADEQUATE REMEDY, EXECUTIVE AGREES THAT THE FOREGOING COVENANTS IN THIS
SECTION 9, IN ADDITION TO AND NOT IN LIMITATION OF ANY OTHER RIGHTS, REMEDIES OR
DAMAGES AVAILABLE TO THE COMPANY AT LAW, IN EQUITY OR UNDER THIS AGREEMENT,
SHALL BE ENFORCED BY THE COMPANY IN THE EVENT OF THE BREACH OR THREATENED BREACH
BY EXECUTIVE, BY INJUNCTIONS AND/OR RESTRAINING ORDERS.


 


(E)                                  IT IS AGREED BY THE PARTIES THAT THE
COVENANTS CONTAINED IN THIS SECTION 9 IMPOSE A FAIR AND REASONABLE RESTRAINT ON
EXECUTIVE IN LIGHT OF THE ACTIVITIES AND BUSINESS OF THE COMPANY AND ITS
AFFILIATES ON THE DATE OF THE EXECUTION OF THIS AGREEMENT AND THE CURRENT PLANS
OF THE COMPANY AND ITS AFFILIATES; BUT IT IS ALSO THE INTENT OF THE COMPANY AND
EXECUTIVE THAT SUCH COVENANTS BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
CHANGING ACTIVITIES, BUSINESS AND LOCATIONS OF THE COMPANY AND ITS AFFILIATES
THROUGHOUT THE TERM OF THESE COVENANTS.  EXECUTIVE ALSO ACKNOWLEDGES THAT THIS
RESTRAINT WILL NOT PREVENT HIM FROM EARNING A LIVING IN HIS CHOSEN FIELD OF
WORK.


 


(F)                                    THE COVENANTS IN THIS SECTION 9 ARE
SEVERABLE AND SEPARATE, AND THE UNENFORCEABILITY OF ANY SPECIFIC COVENANT SHALL
NOT AFFECT THE PROVISIONS OF ANY OTHER COVENANT.  MOREOVER, IN THE EVENT ANY
COURT OF COMPETENT JURISDICTION SHALL DETERMINE THAT THE SCOPE, TIME OR
TERRITORIAL RESTRICTIONS SET FORTH HEREIN ARE UNREASONABLE, THEN IT IS THE
INTENTION OF THE PARTIES THAT SUCH RESTRICTIONS BE ENFORCED TO THE FULLEST
EXTENT THAT SUCH COURT DEEMS REASONABLE, AND THE AGREEMENT SHALL THEREBY BE
REFORMED TO REFLECT THE SAME.

 

9

--------------------------------------------------------------------------------


 


(G)                                 ALL OF THE COVENANTS IN THIS SECTION 9 SHALL
BE CONSTRUED AS AN AGREEMENT INDEPENDENT OF ANY OTHER PROVISION IN THIS
AGREEMENT, AND THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION OF EXECUTIVE
AGAINST THE COMPANY WHETHER PREDICATED ON THIS AGREEMENT OR OTHERWISE SHALL NOT
CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY THE COMPANY OF SUCH COVENANTS.  IT IS
SPECIFICALLY AGREED THAT THE DURATION OF THE PERIOD DURING WHICH THE AGREEMENTS
AND COVENANTS OF EXECUTIVE MADE IN THIS SECTION 9 SHALL BE EFFECTIVE SHALL BE
COMPUTED BY EXCLUDING FROM SUCH COMPUTATION ANY TIME DURING WHICH EXECUTIVE IS
IN VIOLATION OF ANY PROVISION OF THIS SECTION 9.


 


(H)                                 NOTWITHSTANDING ANY OF THE FOREGOING, IF ANY
APPLICABLE LAW, JUDICIAL RULING OR ORDER SHALL REDUCE THE TIME PERIOD DURING
WHICH EXECUTIVE SHALL BE PROHIBITED FROM ENGAGING IN ANY COMPETITIVE ACTIVITY
DESCRIBED IN SECTION 9 HEREOF, THE PERIOD OF TIME FOR WHICH EXECUTIVE SHALL BE
PROHIBITED PURSUANT TO SECTION 9 HEREOF SHALL BE THE MAXIMUM TIME PERMITTED BY
LAW.


 


10.                                 SUCCESSORS; BINDING AGREEMENT.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF SUCCESSORS AND
PERMITTED ASSIGNS OF THE PARTIES.  THIS AGREEMENT MAY NOT BE ASSIGNED, NOR MAY
PERFORMANCE OF ANY DUTY HEREUNDER BE DELEGATED, BY EITHER PARTY WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER; PROVIDED, HOWEVER, PARENT AND THE COMPANY
MAY ASSIGN THIS AGREEMENT TO ANY SUCCESSOR TO ITS BUSINESS, INCLUDING BUT NOT
LIMITED TO IN CONNECTION WITH ANY SUBSEQUENT MERGER, CONSOLIDATION, SALE OF ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OR STOCK OF PARENT OR THE COMPANY OR SIMILAR
TRANSACTION INVOLVING PARENT OR THE COMPANY OR A SUCCESSOR CORPORATION.


 


11.                                 ADDITIONAL PAYMENTS BY THE COMPANY.


 


(A)                                  IF IT IS DETERMINED (AS HEREAFTER PROVIDED)
THAT ANY PAYMENT OR DISTRIBUTION BY PARENT OR THE COMPANY TO OR FOR THE BENEFIT
OF THE EXECUTIVE, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE
PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE PURSUANT TO OR BY REASON OF
ANY OTHER AGREEMENT, POLICY, PLAN, PROGRAM OR ARRANGEMENT, INCLUDING WITHOUT
LIMITATION ANY OPTION, SHARE APPRECIATION RIGHT OR SIMILAR RIGHT, OR THE LAPSE
OR TERMINATION OF ANY RESTRICTION ON OR THE VESTING OR EXERCISABILITY OF ANY OF
THE FOREGOING (A “PAYMENT”), WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE (OR ANY SUCCESSOR PROVISION THERETO) OR TO ANY SIMILAR
TAX IMPOSED BY STATE OR LOCAL LAW, OR ANY INTEREST OR PENALTIES WITH RESPECT TO
SUCH EXCISE TAX (SUCH TAX OR TAXES, TOGETHER WITH ANY SUCH INTEREST AND
PENALTIES, ARE HEREAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN
EXECUTIVE WILL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT OR PAYMENTS (A
“GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT, AFTER PAYMENT BY EXECUTIVE OF ALL
TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES),
INCLUDING ANY EXCISE TAX, IMPOSED UPON THE GROSS-UP PAYMENT, EXECUTIVE RETAINS
AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE
PAYMENTS.


 


(B)                                 ALL DETERMINATIONS REQUIRED TO BE MADE UNDER
THIS SECTION 11, INCLUDING WHETHER AN EXCISE TAX IS PAYABLE BY EXECUTIVE AND THE
AMOUNT OF SUCH EXCISE TAX AND WHETHER A GROSS-UP PAYMENT IS REQUIRED AND THE
AMOUNT OF SUCH GROSS-UP PAYMENT, WILL BE MADE BY THE COMPANY’S THEN CURRENT
OUTSIDE AUDITORS; PROVIDED THAT IF THAT FIRM IS UNWILLING OR UNABLE TO PROVIDE
SUCH SERVICES, ANOTHER ACCOUNTING FIRM MAY BE SELECTED BY THE COMPANY (SUCH
ACCOUNTING FIRM THE “ACCOUNTING FIRM”).  THE COMPANY WILL DIRECT THE ACCOUNTING
FIRM TO SUBMIT ITS DETERMINATION AND DETAILED SUPPORTING CALCULATIONS TO BOTH
THE COMPANY AND EXECUTIVE WITHIN 30 CALENDAR DAYS AFTER THE DATE OF THE CHANGE
IN CONTROL OR THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, IF APPLICABLE,
AND ANY OTHER SUCH TIME OR TIMES AS MAY BE REQUESTED

 

10

--------------------------------------------------------------------------------


 


BY THE COMPANY OR EXECUTIVE.  IF THE ACCOUNTING FIRM DETERMINES THAT ANY EXCISE
TAX IS PAYABLE BY EXECUTIVE, THE COMPANY WILL PAY THE REQUIRED GROSS-UP PAYMENT
TO EXECUTIVE NO LATER THAN FIVE CALENDAR DAYS PRIOR TO THE DUE DATE FOR
EXECUTIVE’S INCOME TAX RETURN ON WHICH THE EXCISE TAX IS INCLUDED.  IF THE
ACCOUNTING FIRM DETERMINES THAT NO EXCISE TAX IS PAYABLE BY EXECUTIVE, IT WILL,
AT THE SAME TIME AS IT MAKES SUCH DETERMINATION, FURNISH EXECUTIVE WITH AN
OPINION THAT HE HAS SUBSTANTIAL AUTHORITY NOT TO REPORT ANY EXCISE TAX ON HIS
FEDERAL, STATE, LOCAL INCOME OR OTHER TAX RETURN.  ANY DETERMINATION BY THE
ACCOUNTING FIRM AS TO THE AMOUNT OF THE GROSS-UP PAYMENT WILL BE BINDING UPON
THE COMPANY AND EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF
SECTION 4999 OF THE CODE (OR ANY SUCCESSOR PROVISION THERETO) AND THE
POSSIBILITY OF SIMILAR UNCERTAINTY REGARDING APPLICABLE STATE OR LOCAL TAX LAW
AT THE TIME OF ANY DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS
POSSIBLE THAT GROSS-UP PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY
SHOULD HAVE BEEN MADE (AN “UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS
REQUIRED TO BE MADE HEREUNDER.  IN THE EVENT THAT THE COMPANY EXHAUSTS OR FAILS
TO PURSUE ITS REMEDIES PURSUANT TO SECTION 11(F) HEREOF AND EXECUTIVE THEREAFTER
IS REQUIRED TO MAKE A PAYMENT OF ANY EXCISE TAX, EXECUTIVE SHALL SO NOTIFY THE
COMPANY, WHICH WILL DIRECT THE ACCOUNTING FIRM TO DETERMINE THE AMOUNT OF THE
UNDERPAYMENT THAT HAS OCCURRED AND TO SUBMIT ITS DETERMINATION AND DETAILED
SUPPORTING CALCULATIONS TO BOTH THE COMPANY AND EXECUTIVE AS PROMPTLY AS
POSSIBLE.  ANY SUCH UNDERPAYMENT WILL BE PROMPTLY PAID BY THE COMPANY TO, OR FOR
THE BENEFIT OF, EXECUTIVE WITHIN FIVE BUSINESS DAYS AFTER RECEIPT OF SUCH
DETERMINATION AND CALCULATIONS.


 


(C)                                  THE COMPANY AND EXECUTIVE WILL EACH PROVIDE
THE ACCOUNTING FIRM ACCESS TO AND COPIES OF ANY BOOKS, RECORDS AND DOCUMENTS IN
THE POSSESSION OF THE COMPANY OR EXECUTIVE, AS THE CASE MAY BE, REASONABLY
REQUESTED BY THE ACCOUNTING FIRM, AND OTHERWISE COOPERATE WITH THE ACCOUNTING
FIRM IN CONNECTION WITH THE PREPARATION AND ISSUANCE OF THE DETERMINATION
CONTEMPLATED BY SECTION 11(B) HEREOF.


 


(D)                                 THE FEDERAL, STATE AND LOCAL INCOME OR OTHER
TAX RETURNS FILED BY EXECUTIVE WILL BE PREPARED AND FILED ON A CONSISTENT BASIS
WITH THE DETERMINATION OF THE ACCOUNTING FIRM WITH RESPECT TO THE EXCISE TAX
PAYABLE BY EXECUTIVE.  TO THE EXTENT THE EXCISE TAX HAS NOT BEEN PREVIOUSLY
WITHHELD FROM AMOUNTS PAID TO THE EXECUTIVE, EXECUTIVE WILL MAKE PROPER PAYMENT
OF THE AMOUNT OF ANY EXCISE TAX, AND AT THE REQUEST OF THE COMPANY, PROVIDE TO
THE COMPANY TRUE AND CORRECT COPIES (WITH ANY AMENDMENTS) OF HIS FEDERAL INCOME
TAX RETURN AS FILED WITH THE INTERNAL REVENUE SERVICE AND CORRESPONDING STATE
AND LOCAL TAX RETURNS, IF RELEVANT, AS FILED WITH THE APPLICABLE TAXING
AUTHORITY, AND SUCH OTHER DOCUMENTS REASONABLY REQUESTED BY THE COMPANY,
EVIDENCING SUCH PAYMENT.  IF PRIOR TO THE FILING OF EXECUTIVE’S FEDERAL INCOME
TAX RETURN, OR CORRESPONDING STATE OR LOCAL TAX RETURN, IF RELEVANT, THE
ACCOUNTING FIRM DETERMINES THAT THE AMOUNT OF THE GROSS-UP PAYMENT SHOULD BE
REDUCED, EXECUTIVE WILL WITHIN FIVE BUSINESS DAYS PAY TO THE COMPANY THE AMOUNT
OF SUCH REDUCTION.


 


(E)                                  THE FEES AND EXPENSES OF THE ACCOUNTING
FIRM FOR ITS SERVICES IN CONNECTION WITH THE DETERMINATIONS AND CALCULATIONS
CONTEMPLATED BY SECTIONS 11(B) AND 11(D) HEREOF WILL BE BORNE BY THE COMPANY. 
IF SUCH FEES AND EXPENSES ARE INITIALLY ADVANCED BY EXECUTIVE, THE COMPANY WILL
REIMBURSE EXECUTIVE THE FULL AMOUNT OF SUCH FEES AND EXPENSES WITHIN FIVE
BUSINESS DAYS AFTER RECEIPT FROM EXECUTIVE OF A STATEMENT THEREFORE AND
REASONABLE EVIDENCE OF HIS PAYMENT THEREOF.

 

11

--------------------------------------------------------------------------------


 


(F)                                    EXECUTIVE WILL NOTIFY THE COMPANY IN
WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD
REQUIRE THE PAYMENT BY THE COMPANY OF A GROSS-UP PAYMENT.  SUCH NOTIFICATION
WILL BE GIVEN AS PROMPTLY AS PRACTICABLE BUT NO LATER THAN TEN (10) BUSINESS
DAYS AFTER EXECUTIVE ACTUALLY RECEIVES NOTICE OF SUCH CLAIM AND EXECUTIVE WILL
FURTHER APPRISE THE COMPANY OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH
SUCH CLAIM IS REQUESTED TO BE PAID (IN EACH CASE, TO THE EXTENT KNOWN BY
EXECUTIVE).  EXECUTIVE WILL NOT PAY SUCH CLAIM PRIOR TO THE EARLIER OF (X) THE
EXPIRATION OF THE 30-CALENDAR-DAY PERIOD FOLLOWING THE DATE ON WHICH HE GIVES
SUCH NOTICE TO THE COMPANY AND (Y) THE DATE THAT ANY PAYMENT OF AMOUNT WITH
RESPECT TO SUCH CLAIM IS DUE.  IF THE COMPANY NOTIFIES EXECUTIVE IN WRITING
PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM,
EXECUTIVE WILL:


 


(I)                                     PROVIDE THE COMPANY WITH ANY WRITTEN
RECORDS OR DOCUMENTS IN HIS POSSESSION RELATING TO SUCH CLAIM REASONABLY
REQUESTED BY THE COMPANY;


 


(II)                                  TAKE SUCH ACTION IN CONNECTION WITH
CONTESTING SUCH CLAIM AS THE COMPANY REASONABLY REQUESTS IN WRITING FROM TIME TO
TIME, INCLUDING WITHOUT LIMITATION ACCEPTING LEGAL REPRESENTATION WITH RESPECT
TO SUCH CLAIM BY AN ATTORNEY COMPETENT IN RESPECT OF THE SUBJECT MATTER AND
REASONABLY SELECTED BY THE COMPANY;


 


(III)                               COOPERATE WITH THE COMPANY IN GOOD FAITH IN
ORDER EFFECTIVELY TO CONTEST SUCH CLAIM; AND


 


(IV)                              PERMIT THE COMPANY TO PARTICIPATE IN ANY
PROCEEDINGS RELATING TO SUCH CLAIM; PROVIDED, HOWEVER, THAT THE COMPANY WILL
BEAR AND PAY DIRECTLY ALL COSTS AND EXPENSES (INCLUDING INTEREST AND PENALTIES)
INCURRED IN CONNECTION WITH SUCH CONTEST AND WILL INDEMNIFY AND HOLD HARMLESS
EXECUTIVE, ON AN AFTER-TAX BASIS, FOR AND AGAINST ANY EXCISE TAX OR INCOME TAX,
INCLUDING INTEREST AND PENALTIES WITH RESPECT THERETO, IMPOSED AS A RESULT OF
SUCH REPRESENTATION AND PAYMENT OF COSTS AND EXPENSES.  WITHOUT LIMITING THE
FOREGOING PROVISIONS OF THIS SECTION 11(F), THE COMPANY WILL CONTROL ALL
PROCEEDINGS TAKEN IN CONNECTION WITH THE CONTEST OF ANY CLAIM CONTEMPLATED BY
THIS SECTION 11(F) AND, AT ITS SOLE OPTION, MAY PURSUE OR FOREGO ANY AND ALL
ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS AND CONFERENCES WITH THE TAXING
AUTHORITY IN RESPECT OF SUCH CLAIM (PROVIDED THAT EXECUTIVE MAY PARTICIPATE
THEREIN AT HIS OWN COST AND EXPENSE) AND MAY, AT ITS OPTION, EITHER DIRECT
EXECUTIVE TO PAY THE TAX CLAIMED AND SUE FOR A REFUND OR CONTEST THE CLAIM IN
ANY PERMISSIBLE MANNER, AND EXECUTIVE AGREES TO PROSECUTE SUCH CONTEST TO A
DETERMINATION BEFORE ANY ADMINISTRATIVE TRIBUNAL, IN A COURT OF INITIAL
JURISDICTION AND IN ONE OR MORE APPELLATE COURTS, AS THE COMPANY WILL DETERMINE;
PROVIDED, HOWEVER, THAT IF THE COMPANY DIRECTS EXECUTIVE TO PAY THE TAX CLAIMED
AND SUE FOR A REFUND, THE COMPANY WILL ADVANCE THE AMOUNT OF SUCH PAYMENT TO
EXECUTIVE ON AN INTEREST-FREE BASIS AND WILL INDEMNIFY AND HOLD EXECUTIVE
HARMLESS, ON AN AFTER-TAX BASIS, FROM ANY EXCISE TAX OR INCOME TAX, INCLUDING
INTEREST OR PENALTIES WITH RESPECT THERETO, IMPOSED WITH RESPECT TO SUCH
ADVANCE; AND PROVIDED FURTHER, HOWEVER, THAT ANY EXTENSION OF THE STATUTE OF
LIMITATIONS RELATING TO PAYMENT OF TAXES FOR THE TAXABLE YEAR OF EXECUTIVE WITH
RESPECT TO WHICH THE CONTESTED AMOUNT IS CLAIMED TO BE DUE IS LIMITED SOLELY TO
SUCH CONTESTED AMOUNT.  FURTHERMORE, THE COMPANY’S CONTROL OF ANY SUCH CONTESTED
CLAIM WILL BE LIMITED TO ISSUES WITH RESPECT TO WHICH A GROSS-UP PAYMENT WOULD
BE PAYABLE HEREUNDER AND

 

12

--------------------------------------------------------------------------------


 


EXECUTIVE WILL BE ENTITLED TO SETTLE OR CONTEST, AS THE CASE MAY BE, ANY OTHER
ISSUE RAISED BY THE INTERNAL REVENUE SERVICE OR ANY OTHER TAXING AUTHORITY.


 


(G)                                 IF, AFTER THE RECEIPT BY EXECUTIVE OF AN
AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 11(F) HEREOF, EXECUTIVE
RECEIVES ANY REFUND WITH RESPECT TO SUCH CLAIM, EXECUTIVE WILL (SUBJECT TO THE
COMPANY’S COMPLYING WITH THE REQUIREMENTS OF SECTION 11(F)) HEREOF) PROMPTLY PAY
TO THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR
CREDITED THEREON AFTER ANY TAXES APPLICABLE THERETO). IF, AFTER THE RECEIPT BY
EXECUTIVE OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 11(F) HEREOF,
A DETERMINATION IS MADE THAT EXECUTIVE WILL NOT BE ENTITLED TO ANY REFUND WITH
RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT NOTIFY EXECUTIVE IN WRITING OF
ITS INTENT TO CONTEST SUCH DENIAL OR REFUND PRIOR TO THE EXPIRATION OF 30
CALENDAR DAYS AFTER SUCH DETERMINATION, THEN SUCH ADVANCE WILL BE FORGIVEN AND
WILL NOT BE REQUIRED TO BE REPAID AND THE AMOUNT OF SUCH ADVANCE WILL OFFSET, TO
THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT REQUIRED TO BE PAID PURSUANT
TO THIS SECTION 11. IF, AFTER THE RECEIPT BY EXECUTIVE OF A GROSS-UP PAYMENT BUT
BEFORE THE PAYMENT BY EXECUTIVE OF THE EXCISE TAX, IT IS DETERMINED BY THE
ACCOUNTING FIRM THAT THE EXCISE TAX PAYABLE BY EXECUTIVE IS LESS THAN THE AMOUNT
ORIGINALLY COMPUTED BY THE ACCOUNTING FIRM AND CONSEQUENTLY THAT THE AMOUNT OF
THE GROSS-UP PAYMENT IS LARGER THAN THAT REQUIRED BY THIS SECTION 11, EXECUTIVE
SHALL PROMPTLY REFUND TO THE COMPANY THE AMOUNT BY WHICH THE GROSS-UP PAYMENT
INITIALLY MADE TO EXECUTIVE EXCEEDS THE GROSS-UP PAYMENT REQUIRED UNDER THIS
SECTION 11.


 


12.                                 CONTINUED PERFORMANCE.  PROVISIONS OF THIS
AGREEMENT SHALL SURVIVE ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER IF
SO PROVIDED HEREIN OR IF NECESSARY OR DESIRABLE FULLY TO ACCOMPLISH THE PURPOSES
OF SUCH PROVISIONS, INCLUDING, WITHOUT LIMITATION, THE OBLIGATIONS OF THE
EXECUTIVE UNDER THE TERMS AND CONDITIONS OF SECTIONS 8 AND 9.  ANY OBLIGATION OF
PARENT OR THE COMPANY TO MAKE PAYMENTS TO OR ON BEHALF OF THE EXECUTIVE UNDER
SECTION 7 IS EXPRESSLY CONDITIONED UPON THE EXECUTIVE’S CONTINUED PERFORMANCE OF
THE EXECUTIVE’S OBLIGATIONS UNDER SECTIONS 8 AND 9 FOR THE TIME PERIODS STATED
IN SECTIONS 8 AND 9.  THE EXECUTIVE RECOGNIZES THAT, EXCEPT TO THE EXTENT, IF
ANY, PROVIDED IN SECTION 7, THE EXECUTIVE WILL EARN NO COMPENSATION FROM PARENT
OR THE COMPANY AFTER THE DATE OF TERMINATION.


 


13.                                 NOTICES.  FOR THE PURPOSES OF THIS
AGREEMENT, NOTICES, DEMANDS AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN
DELIVERED OR (UNLESS OTHERWISE SPECIFIED) MAILED BY UNITED STATES CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS
FOLLOWS:


 

If to the Executive:

 

Robert E. Matthews

c/o KANAWHA INSURANCE COMPANY

210 South White Street

Lancaster, South Carolina 29721

FAX:  (803) 283-5350

 

13

--------------------------------------------------------------------------------


 

If to Parent or the Company:

 

c/o KMG AMERICA CORPORATION

6306 Maple Ridge

Excelsior, Minnesota 55331

Attention:  Chief Executive Officer

FAX:  (952) 474-8676

 

With a copy to:

 

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 E. Byrd Street

Richmond, Virginia 23219

Attention:  Daniel M. LeBey, Esq.

FAX:  (804) 788-8218

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 


14.                                 MISCELLANEOUS.  NO PROVISIONS OF THIS
AGREEMENT MAY BE MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION
OR DISCHARGE IS AGREED TO IN WRITING SIGNED BY THE EXECUTIVE AND SUCH OFFICER OF
PARENT OR THE COMPANY AS MAY BE SPECIFICALLY DESIGNATED BY THE PARENT BOARD.  NO
WAIVER BY EITHER PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY
HERETO OF, OR COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO
BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR
DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT
TIME.  NO AGREEMENTS OR REPRESENTATIONS, ORAL OR OTHERWISE, EXPRESS OR IMPLIED,
WITH RESPECT TO THE SUBJECT MATTER HEREOF HAVE BEEN MADE BY EITHER PARTY WHICH
ARE NOT SET FORTH EXPRESSLY IN THIS AGREEMENT.  THE VALIDITY, INTERPRETATION,
CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE COMMONWEALTH OF VIRGINIA WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.


 


(A)                                  VALIDITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT,
WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(B)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL DEEMED TO BE IN AN
ORIGINAL BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(C)                                  DISPUTES.  ANY DISPUTE OR CONTROVERSY
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL, AT THE EXECUTIVE’S
SOLE DISCRETION, BE SETTLED EXCLUSIVELY BY SUCH JUDICIAL REMEDIES AS THE
EXECUTIVE MAY SEEK TO PURSUE OR BY ARBITRATION CONDUCTED BEFORE A PANEL OF THREE
ARBITRATORS IN MINNEAPOLIS, MINNESOTA IN ACCORDANCE WITH THE RULES OF THE
AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT; PROVIDED, HOWEVER, THAT PARENT
OR THE COMPANY SHALL BE ENTITLED TO SEEK A RESTRAINING ORDER OR INJUNCTION IN
ANY COURT OF COMPETENT JURISDICTION WITH RESPECT TO ANY VIOLATION OR THREATENED
VIOLATION OF THE PROVISIONS OF SECTIONS 8 OR 9 OF THIS AGREEMENT AND THE

 

14

--------------------------------------------------------------------------------


 


EXECUTIVE HEREBY CONSENTS THAT SUCH RESTRAINING ORDER OR INJUNCTION MAY BE
GRANTED WITHOUT THE NECESSITY OF PARENT OR THE COMPANY’S POSTING ANY BOND. 
JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION.  THE EXPENSES OF ARBITRATION SHALL BE BORNE BY THE COMPANY.


 


(D)                                 INDEMNIFICATION.  THE COMPANY SHALL
INDEMNIFY AND HOLD THE EXECUTIVE HARMLESS TO THE MAXIMUM EXTENT PERMITTED BY THE
LAWS OF THE COMMONWEALTH OF VIRGINIA (AND THE LAW OF ANY OTHER APPROPRIATE
JURISDICTION AFTER ANY REINCORPORATION OF THE COMPANY) AGAINST JUDGMENTS, FINES,
AMOUNTS PAID IN SETTLEMENT AND REASONABLE EXPENSES, INCLUDING ATTORNEYS’ FEES
INCURRED BY EXECUTIVE, IN CONNECTION WITH THE DEFENSE OF, OR AS A RESULT OF ANY
ACTION OR PROCEEDING (OR ANY APPEAL FROM ANY ACTION OR PROCEEDING) IN WHICH
EXECUTIVE IS MADE OR IS THREATENED TO BE MADE A PARTY BY REASON OF THE FACT THAT
HE IS OR WAS AN OFFICER OR TRUSTEE OF THE COMPANY, REGARDLESS OF WHETHER SUCH
ACTION OR PROCEEDING IS ONE BROUGHT BY OR IN THE RIGHT OF THE COMPANY TO PROCURE
A JUDGMENT IN ITS FAVOR (OR OTHER THAN BY OR IN THE RIGHT OF THE COMPANY);
PROVIDED, HOWEVER, THAT THIS INDEMNIFICATION PROVISION SHALL NOT APPLY TO ANY
ACTION OR PROCEEDING RELATING TO A DISPUTE BETWEEN THE COMPANY AND THE EXECUTIVE
BASED ON ANY ALLEGED BREACH OR VIOLATION OF THIS AGREEMENT.


 


(E)                                  ENTIRE AGREEMENT.  THIS AGREEMENT SETS
FORTH THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT
MATTER CONTAINED HEREIN AND SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES,
COVENANTS, ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS OR WARRANTIES, WHETHER
ORAL OR WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE OF ANY PARTY HERETO;
AND ANY PRIOR AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER
CONTAINED HEREIN.


 

[Signatures on following page]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

 

KMG AMERICA CORPORATION

 

 

 

 

Attest:

 

 

 

 

 

 

By:

/s/ Scott H. DeLong III

 

By:

/s/ Kenneth U. Kuk

 

 

 

Name: Kenneth U. Kuk

 

 

Title: Chairman, President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

KANAWHA INSURANCE COMPANY

 

 

 

 

Attest:

 

 

 

 

 

 

By:

/s/ Scott H. DeLong III

 

By:

/s/ Stanley D. Johnson

 

 

 

Name: Stanley D. Johnson

 

 

Title: President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

ROBERT E. MATTHEWS

Attest:

 

 

 

 

 

 

By:

/s/ Alfred L. Ferguson

 

/s/ Robert E. Matthews

 

 

16

--------------------------------------------------------------------------------

 